Opinion by
Me. Justice Steeeett,
The question in this case is the same, and arises upon substantially the same facts as were presented in Cook v. Baker, Appellants, v. Murphy et al., No. 8, January Term, 1892, in which an opinion has just heen filed [the preceding case]. For reasons there given, we think the affidavit of defence in this case is insufficient and plaintiffs are therefore entitled to judgment for the amount of their claim, with interest.
It is therefore ordered that the record be remitted with direction to enter judgment against the defendants for the amount claimed by plaintiffs unless other legal or equitable cause be shown why such judgment' should not be entered.